Opinion by
Porter, J.,
The questions presented by this appeal have been considered in the opinion and disposed of by the order this day filed in the separate appeal of the Pittsburg Coal Company, from the same decree of the court below which the present appellants assign for error. The specifications of error in the present case must, for the reasons stated in the opinion referred to, be sustained.
The decree is reversed and it is ordered that the record be remitted to the court below, with instructions to enter a decree in accordance with the principles indicated in the opinion this day filed in the appeal of the Pittsburg Coal Company, No. 96, April Term, 1912, ante, p. 458, and that the costs of this appeal be paid by the appellees.